Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because all drawings are not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "15" and "16" have both been used to designate “cyclone”.  
Reference characters "18" and "19" have both been used to designate “inlet channel”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “for separating liquid from a gas stream within a liquid injected compressor” and “for separating liquid from a gas stream within a liquid injected vacuum pump” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the 
In this view, the claims does not require “a liquid injected compressor / vacuum pump”.  
In addition, claim 36 does not provide a step of a liquid injected compressor; therefore, the claim does not require the liquid injected compressor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said cyclones" in line 13.  

Paragraph ([0051]-[0052]) of Applicant’s public Specification describes the first separation means comprising at least a cyclone 16 mounted therein and a second separation means comprising at least a filter 17 mounted therein.
In addition, paragraph ([0135]) of Applicant’s public Specification describes second separation means comprising at least a cyclone 16 and further a third separation means comprising at least a filter 17 mounted at the outlet of said at least one cyclone 16.  
However, the first separation means in claim 22 lines 5-10 does not require at least a cyclone.  
To expedite examination, Examiner interpret the first separation means only requires the first and second liquid separation areas and the second separation means only requires at least one cyclone mounted in each of the first and second liquid separation areas of the first separation means.
Similar rejections for claims 36 and 42.  Claims 23-35 and 37-41 depend on claims 22, 36; and hence are also rejected.
Claim 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 22 requires a first separation means in line 5.  However, the claim does not require any separating and/or filtering structural limitation, such as cyclone or filter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US 20050229554; hereinafter Oh) in view of Tretter, Jr. et al (US 3853505; hereinafter Tretter).
As regarding claim 22, Oh discloses the claimed invention for a device for separating liquid from a gas stream within a liquid injected compressor, said device comprising a first vessel (20) comprising a first bottom plate (20a), a first lateral wall comprising an inlet fluidly (11) connected with a compressed gas outlet (12) and a lid comprising an outlet, the device further comprising: a first separation means comprising a first and a second liquid separation area, said first and second liquid separation area being in fluid communication with the inlet; whereby each of the first and second liquid 

    PNG
    media_image1.png
    423
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    590
    media_image2.png
    Greyscale

Oh does not disclose wherein the device further comprises said inlet channel comprising a top panel and a bottom panel having one end adapted to be mounted onto the first lateral wall, whereby at least said top panel is creating a slope, having a highest point onto the first lateral wall and a lowest point at the opposite end.  Tretter teaches wherein the device further comprises said inlet channel comprising a top panel and a bottom panel having one end adapted to be mounted onto the first lateral wall, whereby at least said top panel (13 of fig. 1) is creating a slope, having a highest point onto the first lateral wall and a lowest point at the opposite end.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the device further comprises said inlet channel comprising a top panel and a bottom panel having one end adapted to be mounted onto the first lateral wall, whereby at least said top panel is creating a slope, having a highest point 
As regarding claim 23, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein said fin being adapted to be mounted onto the bottom panel (annotated fig. 4).
As regarding claim 24, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the fin comprises a first and a second continuous vertical structures adjoined together under an angle (annotated fig. 4).
As regarding claim 25, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the two continuous vertical structures are in the shape of a circular arc (annotated fig. 4).
As regarding claim 26, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein each of the two continuous vertical structures is parallel to each of said circular walls (annotated fig. 4).
As regarding claim 27, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the circular walls are mounted on the one end onto the first lateral wall and on the other end onto the first plate (annotated fig. 4).
As regarding claim 28, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the top panel at its lower end is adjoined to the fin (annotated figs. 4 and 6).

As regarding claim 30, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the device further comprises a separating plate (enclosure covering filter 170) onto which the filter (170) is mounted.
As regarding claim 31, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the fin is mounted onto the bottom panel and onto the separating plate (annotated figs. 4 and 6).
As regarding claim 32, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the bottom panel is a continuous structure along the depth of the first vessel (fig. 7 and annotated figs. 4 and 6).
As regarding claim 33, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the first and second liquid separation areas are relatively circular (annotated figs. 4 and 6).
As regarding claim 34, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention except for wherein at least one circular wall has a length of at least 50% from the length of the exterior contour of the respective first plate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein at least one circular wall has a length of at least 50% from the length of the exterior contour of the 
As regarding claim 35, Oh as modified discloses all of limitations as set forth above.  Oh as modified discloses the claimed invention for wherein the device comprises a second vessel (130b, 140b) comprising a second bottom plate and a second lateral wall (131, 141), whereby the first plate is mounted onto the second lateral wall (annotated fig. 6).
Claims 36-42 are also rejected with similar reasons as stated in claims 22-35 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DUNG H BUI/           Primary Examiner, Art Unit 1773